Supreme Court of Florida,
Tallahassee, July 21st, 1919.
Hon. Sidney J. Catts,
Governor of Florida.
Sir:—
Your executive communication of the 17th inst. request-*158i’ng an opinion upon the matters'stated therein, has been duly considered. Replying thereto you are 'advised that the authority of the Justices of the Supreme Court under Section 13, Article IV of the Constitution to render an opinion to the Governor at his request is confined to the mt&rpretaiion of some portion of the Constitution upon a question affecting the Governor’s executive powérs and duties, and does not authorize an opinion by the Justices on the request of the Governor upon a question affecting the executive powers and duties of the Governor in countersigning an order to pay money from the State Treasury that may be authorized by a statute. See Advisory Opinions to the Governor, 39 Fla. 397, 22 South. Rep. 681; 50 Fla. 169, 39 South. Rep. 187; 54 Fla. 136, 44 South. Rep. 745; 62 Fla. 4, 57 South. Rep. 345; 64 Fla. 1, 59 South. Rep. 778; 64 Fla. 14.
Tour request for an opinion as to your authority to countersign Avarrants for the payment of expenses incurred under the provisions of a law, Chapter 7919, Acts of 1919, in effect involves the interpretation of a statute and not a portion'd! the Constitution, and the Justices are not authorized to render to the Governor an opinion on the validity or effect of a statute.
Very respectfully,
Jeffn. B. Browne, C. J.
R. F. Taylor,
J. B. Whitfield,
W. H. Ellis,
T. F. West,
Justices,